DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 01-31-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1-25 has/have been amended, and claim(s) 1-25 remain(s) pending in the application.

Claim Objections
Claim(s) 1 and 17 is/are objected to because of the following informalities:

Claim(s) 1 recite(s) the language (emphasis added) “an interconnect comprising a spin orbit material adjacent to a first portion of the second surface of the first structure, wherein the interconnect comprises a spin orbit material”, where the limitation “a spin orbit material” is repeated.

Claim(s) 17 recite(s) iron (Fe) twice.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 8, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim(s) 7 recite(s) the language (emphasis added) “wherein the first and second surfaces are coplanar”, where there has been a plurality of “first surface” and “second surface” recited in claims 1 and 7, and it is unclear which surfaces are being limited.

Claim(s) 18 recite(s) the language (emphasis added) “the spin orbit material comprises the 2D material and the 3D material”, where claim 16 limits the “2D material” and “3D material” in an “or” grouping, and an “and” grouping lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 14, 16 19, and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buhrman, US 20180308536 A1.

As to claim 1, Buhrman discloses an apparatus (see Buhrman Fig 13B) comprising: a magnetic junction (see Buhrman Fig 13B Ref MTJ) comprising

a second structure (see Buhrman Fig 17B Ref insulating barrier) comprising one of a dielectric or a first metal (see Buhrman Fig 17B Ref insulating barrier); and 
a third structure (see Buhrman Fig 17B Ref pinned layer) comprising a magnet with fixed PMA relative to the x-y plane (see Buhrman Para [0153]) of the apparatus, and wherein 
the third structure is adjacent to the second structure such that the second structure is between the first surface of the first structure and the third structure (see Buhrman Fig 13B Ref MTJ); and 
an interconnect comprising a spin orbit material adjacent to a first portion of the second surface of the first structure (see Buhrman Fig 1A Ref 116), wherein 
the interconnect comprises a spin orbit material (see Buhrman Para [0056]); and 
a fourth structure (see Buhrman Fig 1A Ref 106) adjacent to a second portion of the first structure (see Buhrman Fig 1A Ref 110) and in contact with and laterally adjacent to the interconnect in the x-y plane (see Buhrman Fig 1A Ref 106), wherein 
the fourth structure comprises second metal (see Buhrman Para [0079]).

As to claim 2, Buhrman discloses the apparatus of claim 1, wherein 
the second metal comprises a non-spin orbit material (see Buhrman Para [0061]).

As to claim 3, Buhrman discloses the apparatus of claim 1, wherein 
the second metal comprises one or more of: Cu, Al, Ag, or Au (see Buhrman Para [0061]). 

As to claim 4, Buhrman discloses the apparatus of claim 3, wherein 
the spin orbit material of the interconnect comprises one or more of Au, W, Bi, Sb, Ta. Pt, Hf, Mo, Cu, Fe, Co, or Pd (see Buhrman Para [0056]).

As to claim 5, Buhrman discloses the apparatus of claim 1, wherein 
the second metal and the interconnect have substantially same conductivity (see Buhrman Paras [0059] and [0061]).

As to claim 6, Buhrman discloses the apparatus of claim 1, wherein 
the spin orbit material of the interconnect comprises an antiferromagnetic (AFM) material doped with a doping material (see Buhrman Para [0064]).

As to claim 7, Buhrman discloses the apparatus of claim 1, wherein 
the interconnect comprises a first surface adjacent the first portion of the second surface of the first structure (see Buhrman Fig 1A Ref 116) and 
the fourth structure comprises a second surface adjacent the second portion of the second surface of the first surface (see Buhrman Fig 1A Ref 106), wherein 


As to claim 8, Buhrman discloses the apparatus of claim 7, wherein 
the interconnect has a first thickness greater than a second thickness of the fourth structure (see Buhrman Fig 1A Refs 106 and 116).

As to claim 14, Buhrman discloses the apparatus of claim 1, wherein 
the dielectric comprises Mg and O (see Buhrman Para [0162]).

As to claim 16, Buhrman discloses the apparatus of claim 1, wherein 
the interconnect comprises a spin orbit material comprising one of a 2D material, a 3D material, or an antiferromagnetic (AFM) material (see Buhrman Para [0064]).

As to claim 19, Buhrman discloses the apparatus of claim 1, wherein 
the magnetic junction is one of a spin valve or a magnetic tunneling junction (MTJ) (see Buhrman Fig 2 Red MTJ).

As to claim 23, Buhrman discloses an apparatus (see Buhrman Fig 13B) comprising: 
a magnetic junction (see Buhrman Fig 13B Ref MTJ) comprising a magnet with perpendicular magnetic anisotropy (PMA) (see Buhrman Para [0153]) relative to an x-y plane of the apparatus (see Buhrman Fig 3 plane defined by Refs 316), the magnet comprising a surface in the x-y plane (see Buhrman Fig 3 plane defined by Refs 316);  material adjacent to the magnet, wherein 
the interconnect comprises a pocket (see Buhrman Fig 1A Ref 106) comprising non-spin orbit material (see Buhrman Para [0061])  adjacent to a first portion of the surface of the magnet and a spin orbit material adjacent to a second portion of the surface of the magnet, wherein the pocket and the spin orbit material comprise coplanar top surfaces.

As to claim 24, Buhrman discloses the apparatus of claim 23, wherein 
the non-spin orbit material comprises one or more of Cu, Al, Ag, or Au (see Buhrman Para [0061]), and wherein 
the spin orbit material comprises one or more of Au, W, Bi, Sb, Pt, Ta, Hf, Mo, Cu, Fe, Co, or Pd (see Buhrman Para [0056]).

As to claim 25, Buhrman discloses the apparatus of claim 23, wherein 
the non-spin orbit material and the spin orbit material have substantially same conductivity (see Buhrman Paras [0059] and [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrman, US 20180308536 A1, in view of Fukami, US 20170222135 A1.

As to claim 9, Buhrman discloses the apparatus of claim 1, further comprising 
a fifth structure (see Buhrman Fig 13B). 

Buhrman does not appear to explicitly disclose such that a fifth structures adjacent to the interconnect such that the first and fifth structures are on opposite surfaces of the interconnect, wherein the fifth structure comprises a magnet with in-plane magnetization relative to the x-y plane of the apparatus..

Fukami discloses such that the first and fifth structures are on opposite surfaces of the interconnect, wherein the fifth structure comprises 
a magnet with in-plane magnetization relative to the x-y plane of the device (see Fukami Para [0157]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Buhrman, may have a fifth magnetic structure, as disclosed by Fukami. The inventions are well known variants of magnetoresistive elements, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Fukami’s attempt to stabilize magnetic fields (see Fukami Para [0157]).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrman, US 20180308536 A1, in view of Oguz, WO 2017052635 A1.

As to claim 13, Buhrman discloses the apparatus of claim 1, wherein 
the first or third structures comprises a stack including materials.

Buhrman does not appear to explicitly disclose a first material and a second material different from the first material; the first material comprises one of Co, Ni, Fe, or a Heusler alloy; the Heusler alloy comprises one or more of Co, Cu, Fe, Ga, Ge, In, Mn, Al, In, Sb, Si, Sn, Ni, Pd, Ru, or V; 
the second material comprises one of Pt, Pd, Ir, Ru, or Ni; and 
the first material has a thickness in a range of 0.6 nm to 2 nm, and 
the second material has a thickness in a range of 0.1 nm to 3 nm (see Oguz Page 6, 1st Paragraph).

Oguz discloses a first material and a second material different from the first material; the first material comprises one of: Co, Ni, Fe, or a Heusler alloy; the Heusler alloy includes one or more of Co, Cu, Fe, Ga, Ge, In, Mn, Al, In, Sb, Si, Sn, Ni, Pd, Ru, or V; 
the second material comprises one of: Pt, Pd, Ir, Ru, or Ni; and 
the first material has a thickness in a range of 0.6 nm to 2 nm, and 


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Buhrman, may implement particular magnetic materials, as disclosed by Oguz. The inventions are well known variants of magnetoresistive elements, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Oguz’s attempt to reduce TMR loss (see Oguz Page 2, 2nd Paragraph).

As to claim 15, Buhrman discloses the apparatus of claim 1, wherein 
the first or the third structures comprises materials.

Buhrman does not appear to explicitly disclose a super lattice comprising a first material and a second material, wherein 
the first material comprises one of: Co, Ni, Fe, or Heusler alloy; and 
the second material comprises one of: Pt, Pd, Ir, Ru, or Ni.

Oguz discloses a super lattice comprising a first material and a second material, wherein 
the first material comprises one of: Co, Ni, Fe, or Heusler alloy; and 


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Buhrman, may implement particular magnetic materials, as disclosed by Oguz. The inventions are well known variants of magnetoresistive elements, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Oguz’s attempt to reduce TMR loss (see Oguz Page 2, 2nd Paragraph).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrman, US 20180308536 A1, in view of Guo, US 20140312441 A1.

As to claim 17, Buhrman discloses the apparatus of claim 16, wherein 
the interconnect comprises 
the AFM material doped with a doping material, the doping material 

Buhrman does not appear to explicitly disclose comprising one of Co, Fe, Ni, Mn, Ga, Fe, or BCT-Ru.

Guo discloses comprising one of Co, Fe, Ni, Mn, Ga, Fe, or BCT-Ru (see Guo Claim 3).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Buhrman, may implement particular dopants, as disclosed by Guo. The inventions are well known variants of magnetoresistive elements with spin Hall effect interconnects, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Guo’s attempt to reduce switching energy (see Guo Para [0011]).

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhrman, US 20180308536 A1, in view of Oguz, WO 2017052631 A1.

As to claim 20, Buhrman discloses a system (see Buhrman Para [0006]) comprising: 
a magnetic memory device (see Buhrman Fig 13B), comprising 
a magnetic junction (see Buhrman Fig 13B Ref MTJ) comprising a magnet (see Buhrman Fig 17B Ref free layer) with perpendicular magnetic anisotropy (PMA) (see Buhrman Para [0153]) relative to an x-y plane of the magnetic memory device (see Buhrman Fig 3 plane defined by Ref 316), the magnet comprising a surface in the x-y plane; 
an interconnect comprising a spin orbit material adjacent to a first portion of the surface of the magnet (see Buhrman Fig 1A Ref 116); and 
a structure (see Buhrman Fig 1A Ref 106) comprising a metal (see Buhrman Para [0061]) adjacent to a to a second portion of the surface of the magnet, the structure in 

Buhrman does not appear to explicitly disclose a memory; a processor coupled to the memory, the processor comprising; and
a wireless interface coupled to the processor to communicate with another device. 

Oguz discloses a memory; a processor (see Oguz Fig 8) coupled to the memory (see Oguz Fig 8 Ref 850.), the processor having; and
a wireless interface to allow the processor to communicate with another device (see Oguz Fig 8 Ref To ANTENNA). 

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Buhrman, may be implemented in processors, as disclosed by Oguz. The inventions are well known variants of magnetoresistive elements, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Oguz’s attempt to reduce TMR loss (see Oguz Page 2, 3rd Paragraph).

As to claim 21, Buhrman and Oguz disclose system of claim 20, wherein 
the metal comprises one or more of Cu, Al, Ag, or Au (see Buhrman Para [0061]).

As to claim 22, Buhrman and Oguz disclose system of claim 20, wherein 
the metal of the structure comprises a non-spin orbit material (see Buhrman Para [0061]).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 

The amended language of the independent claims does not appear to overcome the prior art. The language “adjacent” does not imply --directly adjacent--, and the language “portion” needs to be further limited, as the language broad, and the prior art’s structures may be subdivided into many portions.

Allowable Subject Matter
Claim(s) 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 10):
the AFM material is a quasi-two-dimensional triangular AFM including Ni(1-x)MxGa2S4, where ‘M’ includes one of: Mn, Fe, Co or Zn.

The prior art does not appear to disclose (as recited in claim 11):
the fourth structure extends from an outer edge of the first structure to within a position of the fourth structure not beyond a center of the first structure.

The prior art does not appear to disclose (as recited in claim 12):
the fourth structure comprises a semi-circular shape.

The prior art does not appear to disclose (as recited in claim 18):
the magnetic junction is the spin orbit material comprises the 2D material and the 3D material, and wherein 
the 3D material is thinner than the 2D material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/14/2022